UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02363 Cornerstone Total Return Fund, Inc. (Exact name of registrant as specified in charter) 350 Jericho Turnpike, Suite 206 Jericho, New York (Address of principal executive offices) (Zip code) Frank J. Maresca Ultimus Fund Solutions, LLC 350 Jericho Turnpike, Suite 206 Jericho, New York 11753 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 326-3597 Date of fiscal year end: December 31, 2011 Date of reporting period: December 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Cornerstone Total Return Fund, Inc. Annual Report December 31, 2011 CONTENTS Portfolio Summary 1 Summary Schedule of Investments 2 Statement of Assets and Liabilities 4 Statement of Operations 5 Statement of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Report of Independent Registered Public Accounting Firm 13 Tax Information 14 Additional Information Regarding the Fund’s Directors and Corporate Officers 15 Description of Dividend Reinvestment Plan 18 Proxy Voting and Portfolio Holdings Information 20 Privacy Policy Notice 21 Summary of General Information 24 Stockholder Information 24 Cornerstone Total Return Fund, Inc. Portfolio Summary – as of December 31, 2011 (unaudited) SECTOR ALLOCATION Sector Percent of Net Assets Information Technology Energy Health Care Consumer Staples Consumer Discretionary Financials Industrials Closed-End Funds Telecommunication Services Utilities Materials Other TOP TEN HOLDINGS, BY ISSUER Holding Sector Percent of Net Assets 1. Apple, Inc. Information Technology 2. Exxon Mobil Corporation Energy 3. Wal-Mart Stores, Inc. Consumer Staples 4. Microsoft Corporation Information Technology 5. International Business Machines Corporation Information Technology 6. Chevron Corporation Energy 7. Google, Inc. - Class A Information Technology 8. Johnson & Johnson Health Care 9. Philip Morris International, Inc. Consumer Staples Eaton Vance Risk-Managed Diversified Equity Income Fund Closed-End Funds 1 Cornerstone Total Return Fund, Inc. Summary Schedule of Investments – December 31, 2011 Description No. of Shares Value EQUITY SECURITIES – 85.35% CLOSED-END FUNDS – 6.97% OPTION ARBITRAGE/OPTIONS STRATEGIES – 6.46% Eaton Vance Enhanced Equity Income Fund $ Eaton Vance Enhanced Equity Income Fund II Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Other Option Arbitrage/Options Strategies (a) 332,970 2,324,732 SECTOR EQUITY – 0.51% Other Sector Equity (a) 183,390 TOTAL CLOSED-END FUNDS 2,508,122 CONSUMER DISCRETIONARY – 8.80% Home Depot, Inc. (The) McDonald's Corporation NIKE, Inc. - Class B Walt Disney Company (The) Other Consumer Discretionary (a) 2,093,174 3,169,014 CONSUMER STAPLES – 9.21% Altria Group, Inc. Coca-Cola Company (The) CVS Caremark Corporation Description No. of Shares Value CONSUMER STAPLES – (continued) PepsiCo, Inc. $ Philip Morris International, Inc. Wal-Mart Stores, Inc. Other Consumer Staples (a) 536,630 3,315,920 ENERGY – 9.99% Chevron Corporation ConocoPhillips Exxon Mobil Corporation Occidental Petroleum Corporation Other Energy (a) 790,100 3,598,650 FINANCIALS – 7.98% American Express Company Citigroup, Inc. JPMorgan Chase & Co. U.S. Bancorp Wells Fargo & Company Other Financials (a) 1,201,120 2,871,660 HEALTH CARE – 9.71% Abbott Laboratories Amgen, Inc. Bristol-Myers Squibb Company Johnson & Johnson McKesson Corporation Merck & Company, Inc. Pfizer, Inc. Other Health Care (a) 1,218,141 3,496,674 See accompanying notes to schedule of investments. 2 Cornerstone Total Return Fund, Inc. Summary Schedule of Investments – December 31, 2011 (concluded) Description No. of Shares Value INDUSTRIALS – 7.94% Caterpillar Inc. $ Deere & Company FedEx Corporation General Electric Company Honeywell International Inc. Lockheed Martin Corporation Union Pacific Corporation United Parcel Service, Inc. - Class B Other Industrials (a) 780,781 2,860,281 INFORMATION TECHNOLOGY – 16.91% Apple, Inc. * Cisco Systems, Inc. Google, Inc. - Class A * Intel Corporation International Business Machines Corporation Microsoft Corporation Oracle Corporation QUALCOMM Incorporated Other Information Technology (a) 455,590 6,088,409 MATERIALS – 2.40% E.I. Du Pont de Nemours & Company Other Materials (a) 644,825 864,569 REAL ESTATE INVESTMENT TRUST – 0.01% Total Real Estate Investment Trust (a) 2,063 Description No. of Shares Value TELECOMMUNICATION SERVICES – 2.74% AT&T, Inc. $ Verizon Communications, Inc. Other Telecommunication Services (a) 148,800 986,531 UTILITIES – 2.69% Other Utilities (a) 968,228 TOTAL EQUITY SECURITIES (cost - $29,020,077) 30,730,121 SHORT-TERM INVESTMENT – 22.68% MONEY MARKET FUND – 22.68% Fidelity Institutional Money Market Government Portfolio - Class I (cost - $8,166,729) 8,166,729 TOTAL INVESTMENTS – 108.03% (cost - $37,186,806) 38,896,850 LIABILITIES IN EXCESS OF OTHER ASSETS – (8.03)% ) NET ASSETS – 100.00% $
